DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-12, and 14-22 are presented for examination.

Response to Amendment
Most of the objections to the specification, drawings, and claims have been obviated by Applicant’s amendment.  The remaining objections have been cured by the Examiner’s Amendment below.
Examiner has considered Applicant’s argument regarding the use of “(x +1)th” and “(x + 2)th”.  Applicant’s Remarks dated December 14, 2021 (“Remarks”) at 24-25.  While Examiner continues to believe that “(x + 1)st” and “(x + 2)nd” would be more appropriate, the evidence Examiner has adduced regarding the proper usage appears to be in equipoise, with some sources preferring Examiner’s suggestion and some indicating that Applicant’s notation is also appropriate.  In view of that split in authority, Examiner withdraws the objection to the specification, drawings, and claims on that ground.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan K. Polk, Reg. No. 66,334, on December 22, 2021.
In the Specification
[0043] Optionally, each kth-layer neuron does not need to have a connection relationship with each (k+1)th-layer neuron in the spiking neural network. In other words, at least one of the kth layer neurons may alternatively have no connection relationship with at least one of the (k+l)th layer neurons.

[0057] For example, as shown in FIG. 3, the first-order synapse weight parameter corresponds to a long-term memory effect[[,]]; in other words, w10(t) does not attenuate with time. A second-order synapse weight parameter corresponds to a mid-and-long term memory effect; in other words, w20(t) slowly attenuates with time. By analogy, a qth-order synapse weight parameter corresponds to an immediate memory effect[[,]]; in other words, a speed at which wq0(t) attenuates with time is the largest. 

 [0079] In S130, the second signal F2(t) is input to the second neuron, and the second neuron is  a neuron in a layer immediately subsequent to that of the first neuron. The first neuron is used as a former neuron, and sends the spike signal, that is, the first signal, to the second neuron using the q-order synapses. The second neuron is used as a latter neuron.

[0099] Optionally, in an embodiment, a function of the spiking neural network having a forgetting characteristic in this embodiment of the present disclosure is described below using a specific application instance of word memorization. For ease of description, a neural network having two orders of synapse weight parameters is used herein as an example for description. Each word recitation may be considered as an input of a spike signal. It is assumed that one person recites a same word once on each of a first day, a second day, a fourth day, a fifth day, and a sixth day; in other words, a spike signal is input to the two-order spiking neural network on each of the first day, the second day, the fourth day, the fifth day, and the sixth day.  Theoretically, after reciting a new word, the person will quickly forget the word and can commit the word to memory after repeated recitations. The process can be implemented through simulation using the two-order spiking neural network in this embodiment of the present disclosure.

In the Abstract
Delete “the second neuron is a next-layer neuron of the first neuron” and replace with “the second neuron is in a layer immediately subsequent to that of the first neuron”.

In the Claims
In claims 1, 11, and 21, delete “                        
                            ∆
                            
                                
                                    w
                                
                                
                                    x
                                    ,
                                    x
                                    +
                                    1
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                            ∆
                            
                                
                                    w
                                
                                
                                    x
                                    ,
                                    x
                                    +
                                    2
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            +
                            …
                            +
                            
                                
                                    ∆
                                    w
                                
                                
                                    x
                                    ,
                                    q
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    ” and replace it with “                        
                            ∆
                            
                                
                                    w
                                
                                
                                    x
                                    ,
                                    x
                                    +
                                    1
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                            ∆
                            
                                
                                    w
                                
                                
                                    x
                                    ,
                                    x
                                    +
                                    2
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    ∆
                                    w
                                
                                
                                    x
                                    ,
                                    q
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                    ”.

In claims 11 and 21, delete “the second neuron is a next-layer neuron of the first neuron” and replace it with “the second neuron is a neuron in a layer immediately subsequent to a layer of the first neuron”.

In claim 21, delete “A computer program product comprising instructions that are stored on a computer-readable medium and that” and replace it with “A non-transitory computer-readable medium comprising instructions that”.

In claim 22, delete “computer program product” and replace it with “non-transitory computer-readable medium”.

Allowable Subject Matter
Claims 1-2, 4-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to explicitly disclose at least the following limitations of the independent claims as amended:

    PNG
    media_image1.png
    500
    868
    media_image1.png
    Greyscale

The closest prior art of record is Soltoggio, discussed in the previous Office Action.  Soltoggio discloses a spiking neural network that uses two orders of synapse weight parameters, one of which decays over a short term and the other of which does not decay.  However, Soltoggio does not disclose, as the amended claim does, that the weight of an xth-order synapse is updated as a function of the weight at a previous time step, an update quantity based on a learning rule, and the sum of quantities of impact of higher-order weight parameters at the same time step.
	None of the other prior art of record appears to disclose at least this aspect of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125